Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In regards to Claim 15, the Examiner notes the applicants’ assertion that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se”, as stated in paragraph 67 of the specification as filed.
Claim Objections
Claims 15 and 17 are objected to because of the following informalities: 
In Claim 15, line 1, the redundant “for” should be deleted.
In Claim 17, line 1, “claim 15” should be claim 16 to negate possible 35 USC 112 issues pertaining to “training”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Looking at the similar independent Claims 1, 8 and 15 we see limitations that are directed towards “classifying” by an “intelligent system” and the calculation of probabilities. These limitations, under their broadest reasonable interpretation, are directed towards “Mathematical Concepts”. That is, classification by an intelligent or machine learning system is based on mathematical relationships, equations and/or 
Similar Claims 2, 5, 9, 12, 16 and 19 are directed towards training the intelligent or machine learning system, which as pointed out before is based on mathematical relationships, equations and/or calculations, and calculations using the intelligent or machine learning system. These limitations, under their broadest reasonable interpretation, are also directed towards “Mathematical Concepts”. Similar Claims 3-4, 10-11 and 17-18 are directed towards extra solution activities of providing data that do not negate the abstract idea, see MPEP 2106.05(g). Similar Claims 6-7, 13-14 and 20 are directed towards approving or paying a claim based on a probability/value. These limitations, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, and falls under the grouping of “Mental Processes” of abstract ideas. That is one can make an evaluation or judgement as to whether to approve/pay on a claim based on some threshold value.
This judicial exception is not integrated into a practical application. In particular the claims recites the additional elements of “a processor” or “a computer” for performing the limitations of the claims. These elements, however, are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements for performing the limitations of the claims amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are therefore not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8, 11-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Callas, US 2009/0210251 A1, in view of Freese, US 2017/0017760 A1.

Regarding Claim 1, Callas teaches:
A computer-implemented method for medical procedure evaluation and assessment comprising (Abstract: medical care system providing validation, diagnosis and treatment of medical conditions): 
receiving, by a processor, a claim record and storing the claim record as a claim (paragraphs 9, 85, 252: claims processing/receiving and storage);
classifying, by the processor, the claim using an intelligent system including an inference engine and a knowledge base (paragraphs 72-73: an artificial intelligent engine uses various filters/classifiers/knowledge bases to evaluate a claim).
With Callas teaching the intelligent system as pointed out above, Callas may not have explicitly taught:
classifying, by the processor, a probability of a diagnostic using the intelligent system;
calculating, by the processor, using the probability of the diagnostic and the claim a probability of consistency of the diagnostic using the intelligent system; 
and presenting, by the processor, the probability of consistency of the diagnostic to a user. (Emphasis added).
However, Freese shows (paragraph 226: wherein it is discussed the determination of the probability for the procedure/diagnosis based on claim data, the determination of a consistent/inconsistent probability for the procedure/diagnosis and the outputting/presenting of this probability value).

The ordinary artisan would have been motivated to modify Callas in the manner set forth above for the purposes of fraud detection in healthcare claims using probability models [Freese: Abstract; paragraph 226].

Regarding Claim 4, Callas further teaches:
The computer-implemented method of claim 1, wherein the diagnostic is provided in the claim (paragraphs 72-74, 103: diagnosis filters used on claims to determine diagnoses).

Regarding Claim 5, Freese further teaches:
The computer-implemented method of claim 1, wherein the diagnostic is calculated, by the processor, using the intelligent system (paragraphs 225-226: calculating the procedure/diagnostic score).

Regarding Claim 6, Freese further teaches:
The computer-implemented method of claim 1 further comprising approving the claim, by the processor, based on the probability of consistency of the diagnostic 

Regarding Claim 7, Freese further teaches:
The computer-implemented method of claim 1 further comprising paying the claim, by the processor, based on the probability of consistency of the diagnostic (paragraphs 226, 278-279: wherein the probability score is used in approving/paying the claim. Examiner’s note: Rao also teaches this, see for example paragraph 14). 


Claims 2-3, 9-10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Callas, US 2009/0210251 A1, in view of Freese, US 2017/0017760 A1, and further in view of Rao, US 2005/0137912 A1.


Regarding Claim 2, although Callas teaches the artificial intelligent engine/system, and it is well known that these systems are trained before usage, Rao in a similar field of endeavor relating to healthcare insurance claims is, however, used to show:
The computer-implemented method of claim 1 further comprising training, by the processor, the intelligent system prior to receiving the claim record (paragraphs 38-39, 60-62: training the classification model/intelligent system on claims data prior to its application). (Emphasis added).

The ordinary artisan would have been motivated to modify Callas and Freese in the manner set forth above for the purposes of automatically classifying health insurance claims using classification models that are trained to predict whether a health insurance claim will be accepted or rejected by a target payer, analyze why the claim will be rejected, and then target the interventions needed to appropriately handle the claim [Rao: Abstract].

Regarding Claim 3, Rao further teaches:
The computer-implemented method of claim 2, wherein training the intelligent system comprises providing the intelligent system data representing procedure terminology, disease terminology, and epidemiological data (paragraphs 57-58, 66: training data includes different medical domains, geographical regions/epidemiological data, medical conditions/disease terminology, treatments and procedures. Examiner’s note: Callas also teaches this, see for example paragraph 65).

Claims 8-14 are similar to Claims 1-7 respectively, and are rejected under the same rationale as stated above for those claims.
Claims 15-20 are similar to Claims 1-6 respectively, and are rejected under the same rationale as stated above for those claims.
Examiner's Note:
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for the relevant and pertinent prior art relating to this application where for example Baldauf, US 2018/0060510 A1, teaches a disease diagnosing method with the use of diverse physicians and cognitive intelligent agents. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243.  The examiner can normally be reached on M-R 8-5 pm, F some hours.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVE MISIR/Primary Examiner, Art Unit 2122